EXHIBIT 10.1
 
June 14, 2012


Addendum to a share exchange agreement dated effective as of May 14, 2012 as
fully executed on May 21, 2012 (the "Share Exchange Agreement"), among the
Morgan Creek Energy Corp. changing its name to TagLikeMe Corp. (the
“Purchaser”), Glob Media Works Inc., a private company organized under the laws
of the State of Washington ("Glob Media" or the “Company”) and the shareholders
of Glob Media (each such shareholder the "Vendor(s)").


In accordance with the terms and provisions of item 11.3 of the Share Exchange
Agreement, the Purchaser and Anthony Alda, the Attorney appointed by Glob Media
and by each Vendor to act on their behalf do make the following modification to
the Share Exchange Agreement on the date of this amending addendum:


Section 6.2 of the Share Exchange Agreement will be replaced by the following
providing extension of the Latest Closing Date from June 15, 2012 to June 30,
2012:


“6.2  Latest Closing Date.   If the Closing Date has not occurred by June 30,
2012 this Agreement will be terminated and unenforceable unless the Parties
agree in writing to grant an extension of the Closing Date.”


Section 6.1 of the Share Exchange Agreement will be replaced by the following
that amends the location of the Closing to the offices of the Company’s legal
counsel and deletes erroneous condition precedent.


“6.1  Closing and Closing Date.   The closing (the “Closing”) of the within
purchase and delivery of the Purchased Shares, as contemplated in the manner as
set forth in Article “2” hereinabove, together with all of the transactions
contemplated by this Agreement, shall occur on such day which is five calendar
days following the due and complete satisfaction of all of the conditions
precedent which are set out in Article “5” (the “Closing Date”), or on such
earlier or later Closing Date as may be agreed to in advance and in writing by
each of the Parties or in conjunction with Article 11.3 of this Agreement, and
will be closed, in each such instance, at the offices of counsel for the
Purchaser on the Closing Date.”
 
This addendum is agreed to and is effective this 14th day of June 2012.
 
 

Morgan Creek Energy Corp. changing its name to TagLikeMe Corp.   Glob Media
Works Inc. and each Vendor           By: /s/ Richard Elliot-Square   By: /s/
Anthony Alda     Richard Elliot-Square, President/CEO     Anthony Alda,
Attorney-in-fact  